DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            WILLIAM C. KING,

                               Appellant,

                                   v.

                           STATE OF FLORIDA,

                                Appellee.


                             No. 2D22-1902



                           September 14, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; J. Kevin Abdoney, Judge.

William C. King, pro se.



PER CURIAM.

     Affirmed.


LaROSE, KHOUZAM, and BLACK, JJ., Concur.


Opinion subject to revision prior to official publication.